                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                        CR-18-63-GF-BMM-JTJ

                 Plaintiff,

       vs.                                     ORDER ADOPTING FINDINGS
                                              AND RECOMMENDATIONS AND
 ISAIAH STARR STANDINGROCK,                      GRANTING MOTION TO
                                                    CHANGE PLEA
                 Defendant.



      Defendant Isaiah Standingrock appeared before United States Magistrate

Judge John Johnston on January 16, 2019, and entered a plea of guilty to one count

of Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone.

Judge Johnston entered Findings and Recommendations on January 16, 2019.

(Doc. 110).

      Judge Johnston determined: (1) that Standingrock was fully competent and

capable of entering an informed and voluntary plea; (2) that Standingrock was

aware of the nature of the charges against him and the consequences of pleading

guilty; (3) that Standingrock understood the allegation of forfeiture and the

consequences of admitting to the allegation; (4) that Standingrock fully understood

his constitutional rights, and the extent to which he was waiving those rights by


                                          1
pleading guilty to Count I as charged in the Indictment; and (5) that Standingrock’s

plea of guilty was a knowing and voluntary plea supported by an independent basis

in fact establishing each of the essential elements of Count I as charged in the

Indictment and the legal basis for the forfeiture. Id. at 1-2.

      Judge Johnston recommended that this Court accept Standingrock’s plea of

guilty to Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

as charged in the Indictment. Id. at 2. Neither party filed objections. The Court

has reviewed Judge Johnston’s Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 110) are ADOPTED IN FULL. Standingrock’s

Motion to Change Plea (Doc. 99) is GRANTED.

      DATED this 20th day of February, 2019.




                                           2
